DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/12/2022 and 2/18/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The amendment filed on 4/13/2022 has been entered, claims 4 and 6-7 are cancelled and claims 10-18 are new, thus claims 1-3, 5 and 8-18 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
The amendment to claim 1 and the amendment to the co-pending application 16/869678 renders the double patenting rejection moot, therefore the obviousness double patenting rejection of claims 1-3, 5 and 8 is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta US PGPub. 2012/0217521 of record. 	Regarding claim 1, Ohta teaches a display device (1, fig. 1-3) [0113], comprising:   	a substrate (13, fig. 3) [0143];  	a lens layer (lens sheet 23, fig. 2-3) [0120] including a lens (22, fig. 2-3) [0120];  	a light-transmitting layer (bonding layer 27, fig. 2) [0136] contacting a lens surface (top surface) of the lens (22) and having translucency (resin with low refractive index, [0136]);  	a pixel electrode (14, fig. 3) [0143] disposed between the substrate (13) and the lens layer (22); and  	a color filter (21, fig. 2) [0120] disposed between the pixel electrode (14) and the lens layer (23) and in direct contact with the lens layer (23)a, wherein the lens (22) is disposed correspondingly (overlapping, fig. 3) to the pixel electrode (14), and  	a refractive index (high refractive index of the lens, [0136]) of a constituent material for the lens (22) is higher than a refractive index (low refractive index of the bonding layer, [0136]) of a constituent material for the light-transmitting layer (27) (Ohta, fig. 1-3).  	Regarding claim 2, Ohta teaches the display device according to claim 1, wherein the lens surface (22) is a convex surface (Ohta, fig. 2-3). 	Regarding claim 3, Ohta teaches the display device according to claim 1, further comprising a transmissive substrate (glass 24, fig. 2) [0120] having translucency, wherein the lens layer (22) and the light-transmitting layer (27) are disposed between the transmissive substrate (24) and the color filter (21) (Ohta, fig. 2).  	Regarding claim 5, Ohta teaches the display device according to claim 3, wherein the color filter (21), the lens layer (22), the light-transmitting layer (27), and the transmissive substrate (24) are disposed in this order (from bottom to top, fig. 2) (Ohta, fig. 2).  	Regarding claim 6, Ohta teaches the display device according to claim 5, wherein the lens layer (22) contacts (indirectly contacts the bottom surface of) the color filter (21) (Ohta, fig. 2). Indirect contact is interpreted as allowing intervening layers between the layers that are in contact. Therefore, the exclude intervening layers, the claims must recite that the lens layer “directly contacts” the color filter. 	Regarding claim 8, Ohta teaches the display device according to claim 1, further comprising:  	a common electrode (18, fig. 3) [0143] disposed between the pixel electrode (14) and the lens layer (22); and  	a light-emitting layer (11, fig. 3) [0143] that is disposed between the pixel electrode (14) and the common electrode (18), and contains an organic light-emitting material [0143] (Ohta, fig. 3).  	Regarding claim 9, Ohta teaches an electronic apparatus (500, fig. 17) [0222], comprising the display device (1) according to claim 1 (Ohta, fig. 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta US PGPub. 2012/0217521 of record in view of Nakanishi et al. US PGPub. 2002/0039157 of record. 	Regarding claim 10, teaches a display device (1, fig. 1-3) [0113], comprising:   	a substrate (13, fig. 3) [0143];  	a lens layer (lens sheet 23, fig. 2-3) [0120] including a lens (22, fig. 2-3) [0120];  	a light-transmitting layer (bonding layer 27, fig. 2) [0136] contacting a lens surface (top surface) of the lens (22) and having translucency (resin with low refractive index, [0136]);  	a pixel electrode (14, fig. 3) [0143] disposed between the substrate (13) and the lens layer (22); and  	a color filter (21, fig. 2) [0120] disposed between the pixel electrode (14) and the lens layer (23), wherein the lens (22) is disposed correspondingly (overlapping, fig. 3) to the pixel electrode (14),  	a refractive index (high refractive index of the lens, [0136]) of a constituent material for the lens (22) is higher than a refractive index (low refractive index of the bonding layer, [0136]) of a constituent material for the light-transmitting layer (27) (Ohta, fig. 1-3).   	But Ohta fails to teach wherein the refractive index of the constituent material for the lens (22) is equal to or greater than 1.5 and equal to or less than 1.8 with respect to visible light having a wavelength of 550nm, and the refractive index of the constituent material for the light-transmitting layer (27) is equal to or greater than 1.0 and equal to or less than 1.6 with respect to the visible light. 	However, Nakanishi teaches a display device (fig. 1) wherein the refractive index of the constituent material for the lens (112/116, fig. 1) [0106] is equal to or greater than 1.5 and equal to or less than 1.8 (n2 = 1.54, [0106]) with respect to visible light having a wavelength of 550nm (with respect to visible light which includes the wavelength of 550nm since visible light is from 380-740nm wavelength), and the refractive index of the constituent material for the light-transmitting layer (bonding agent 113, fig. 1) [0109] is equal to or greater than 1.0 and equal to or less than 1.6 (n1 = 1.38, [0109]) with respect to the visible light (Nakanishi et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the materials of the lens and the bonding material of Ohta with that of Nakanishi because such materials are well known in the art and such substitution is art recognized equivalence for the same purpose (as lens material and bonding material) to obtain predictable results such as efficiently converging the light onto respective aperture thereby improving the effective aperture ratio of the device (Nakanishi et al., [0013]) (see MPEP 2144.06).
 	Regarding claim 11, Ohta in view of Nakanishi teaches the display device according to claim 10, wherein the lens (22) surface is a convex surface (see fig. 2) (Ohta et al., fig. 2). 	Regarding claim 12, Ohta in view of Nakanishi teaches the display device according to claim 10, further comprising  	a transmissive substrate (glass 24, fig. 2) [0120] having translucency, wherein the lens layer (23) and the light-transmitting layer (27) are disposed between the transmissive substrate (24) and the color filter (21) (Ohta, fig. 2).  	Regarding claim 13, Ohta does not teach the display device according to claim 12, wherein the color filter (21), the light-transmitting layer (27), the lens layer (23), and the transmissive substrate (24) are disposed in this order.	However, Nakanishi teaches a display device (fig. 3b) comprising a lens layer (116, fig. 3b) [0113] over a light-transmitting layer (113, fig. 3b) [0096] (Nakanishi et al., fig. 3b). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to swap the positions of the lens and light-transmitting layer of Ohta as taught by Nakanishi because positioning the lens over the light-emitting layer (as taught by Ohta and fig. 3a of Nakanishi) or positioning the light-emitting layer over the lens as taught by Nakanishi (fig. 3b) are both well-known in the art and Nakanishi discloses a finite number of ways to position the lens (see fig. 3a and 3b). Therefore, a person of ordinary skill in the art has a good reason to pursue positioning the lens as in fig. 3b of Nakanishi within his or her technical grasp with a reasonable expectation of success. It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”). 	Therefore, with the lens layer being positioned over the light-emitting layer, Ohta in view of Nakanishi obviously teaches wherein the color filter (21), the light-transmitting layer (27, now at the bottom of the lens as taught by fig. 3b of Nakanishi), the lens layer (22, now at the top of the light-transmitting layer as taught by fig. 3b of Nakanishi), and the transmissive substrate (24) are disposed in this order (from bottom to top). 	Regarding claim 14, Ohta in view of Nakanishi teaches the display device according to claim 12, wherein the color filter (21), the lens layer (23), the light-transmitting layer (27), and the transmissive substrate (24) are disposed in this order (from bottom to top, fig. 2) (Ohta, fig. 2).  	Regarding claim 15, Ohta in view of Nakanishi teaches the display device according to claim 14, wherein the lens layer (23) contacts (directly contacts) the color filter (21) (Ohta, fig. 2).
 	Regarding claim 16, Ohta in view of Nakanishi teaches the display device according to claim 13, further comprising a flattening layer (base 28 of the lens sheet 23, fig. 2) [0125] that is disposed between the color filter (21) and the lens layer (23, i.e. the top portion of lens sheet 23), includes a flat surface in contact with the lens layer (23), and has translucency (same translucent material as the lens material, [0125]) (Ohta, fig. 2, [0125]).
 	Regarding claim 17, Ohta in view of Nakanishi teaches the display device according to claim 10, further comprising:
 	a common electrode (18, fig. 3) [0143] disposed between the pixel electrode (14) and the lens layer (22); and  	a light-emitting layer (11, fig. 3) [0143] that is disposed between the pixel electrode (14) and the common electrode (18), and contains an organic light-emitting material [0143] (Ohta, fig. 3).  	Regarding claim 18, Ohta in view of Nakanishi teaches an electronic apparatus (500, fig. 17) [0222], comprising the display device (1) according to claim 10(Ohta, fig. 17).
	
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 8-9 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection using the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	Specifically, the lens layer in the previous rejection was indicated as lens layer (22) and the lens was also indicated as (22) (Ohta et al., fig. 2). However, in the current rejection, the lens layer is indicated as (23, lens sheet) while the lens are the individual convex lens surfaces (22) on the lens sheet/layer (23).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892